Citation Nr: 1747147	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claim in June 2016 for further development.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, the Board remanded the claim in June 2016 for the provision of a VA audiological addendum report, as the medical evidence of record was inadequate to decide the claim.  See June 2016 Board Remand.  See also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


In particular, the Board instructed the AOJ to obtain an addendum opinion from an appropriate medical professional as to "whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to or was caused by his active duty service."  See June 2016 Board Remand.  The Board further noted that the "Veteran may be called in for examination, if deemed necessary."  See id. (emphasis added).

The RO apparently scheduled the Veteran for a VA audiometric evaluation in July 2016.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).  See also June 2016 VA Compensation and Pension (C&P) Exam Inquiry (reflecting that a new request for a "DBQ AUDIO Hearing loss & tinnitus" was initiated in June 2016 by VA's Appeals Management Center (AMC)).  According to a July 2016 report, the Veteran notified VA that he was "unable to keep" his July 2016 appointment because of work obligations and requested to reschedule the examination for September 2016.  See July 2016 Exam Detail Report.  

In the April 2017 Supplemental Statement of the Case (SSOC), the AMC determined that the Veteran failed to report for rescheduled examinations in September 2016 and again in February 2017.  See April 2017 SSOC (noting that VA "received a notice of cancellation due to failure to report for the VA examination[s]" scheduled in September 2017 and February 2017).  

However, there is no evidence in the record to suggest that any reexamination was ever scheduled.  Rather, a C&P Exam Inquiry dated in September 2016 indicates that a "DBQ Medical Opinion" was requested by the AMC and notes that the request is for an "Addendum only" and that the "Veteran need not report."  See September 2016 VA C&P Exam Inquiry (reflecting that a new request for a "DBQ Medical Opinion" was initiated in September 2016 by the AMC and further noting that "[t]he Veteran does NOT need to report for the following exam(s): DBQ Medical Opinion").  A subsequent January 2017 C&P Exam Inquiry reflects that the medical opinion request was cancelled, but does not provide a reason for the cancellation.  See January 2017 VA C&P Exam Inquiry.  That C&P Exam Inquiry also initiated another request for a "DBQ Medical Opinion," and again contained the notation that the request was for an "Addendum only" and that the "Veteran need not report."  See id.  No further exam detail reports or C&P exam inquiries were associated with the claims file.  This tends to indicate that the AMC's September 2016 and January 2017 requests for an addendum medical opinion were not completed.  There is no evidence that the Veteran was scheduled for or notified of any VA examinations after he provided good cause to reschedule the July 2017 VA audiometric evaluation.  See 38 C.F.R. § 3.655 (2017) (requiring a showing of good cause for failure to appear before a VA examination is rescheduled).  Instead the requests by the AMC dated in September 2016 and January 2017 were for a "DBQ Medical Opinion" as opposed to a "DBQ AUDIO Hearing loss" examination report.  Compare June 2016 VA C&P Exam Inquiry with September 2016 VA C&P Exam Inquiry; January 2017 VA C&P Exam Inquiry.  

In light of the foregoing, the Board finds that there has not been substantial compliance with its June 2016 remand.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 146-47.  Accordingly, another remand is warranted to reschedule the Veteran for a VA audiometric examination for a medical opinion as to the etiology of his claimed bilateral hearing loss.  Such an examination is particularly important because, as noted by the Board in its June 2016 remand, the previous January 2009 VA hearing loss examination failed to adduce sufficient rationale in support of its etiological determination and is thus not sufficient to allow the Board to decide this claim.  See June 2016 Board Decision.  See also Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. § 4.2.  See, too, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

The Veteran is advised that VA's duty to assist in developing the facts and evidence pertinent to his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Rather, it is his responsibility to cooperate with VA, including with any efforts to provide an adequate medical examination.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, any failure to appear for or cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is associated with his claims file.  In the event that the Veteran cancels or fails to report for his scheduled examination without good cause, the examiner should nevertheless provide the requested opinion based upon the evidence contained in the Veteran's claims file.

The entire claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure.

For the purposes of this opinion, the examiner must consider and address the Veteran's reports regarding active duty noise exposure, the onset of hearing loss symptoms during service, the continuity of such symptoms since service, and the absence of any significant post-service noise exposure, as reflected in his statements and medical records.

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology, and that his report must be considered in formulating the requested opinion.  Specifically, the Veteran asserts that his hearing loss began in service after being exposed to exploding bombs that were in close proximity to his person.  Additionally, the Veteran reports that he served as a carpenter and therefore had significant noise exposure in service.  His DD-214 reflects a military occupational specialty of carpenter apprentice.  The examiner is also advised that the Veteran is currently service connected for bilateral tinnitus based on conceded noise exposure during military service.  The lack of a showing of hearing loss in service or at separation cannot serve as the sole supporting reason for a negative audiological opinion.  See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, review the claims file and ensure that all requested development actions have been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




